Wade, O. J.
1. The recorder’s answer to the writ of certiorari discloses that upon the call of this case for trial it was continued, at the instance of counsel for the plaintiff in error, until a later day and hour, suggested by the said counsel, to allow him opportunity to prepare for trial. It does not appear from any facts in the record that the recorder thereafter abused his discretion in declining to continue the case again upon the same ground urged when the first motion was made and allowed.
2. The , superior courts of this State do not take judicial cognizance of municipal ordinances, and, since it does not appear from the record in *498this case that there was a municipal ordinance requiring the accused to be furnished a list of the witnesses to be used against him, it must be presumed that no such ordinance existed, as the charter of the municipality, judicial cognizance of which the courts must take, makes no such requirement. Therefore it does not appear that the recorder erred in overruling the motion for a continuance, based upon a failure to furnish the accused with a list of the witnesses prior to the day of the trial. Norris v. Thomson, 15 Ga. App. 511 (83 S. E. 866); Davis v. Dublin, 17 Ga. App. 737 (88 S. E. 416).
Decided July 29, 1916.
Certiorari; from Laurens superior court —Judge Kent. April 24, 1916.
George B. Davis, for plaintiff in error.
3. The untraversed answer of the recorder sets, out testimony to the effect that the offense was committed within two years from the commencement of the prosecution, as required by an ordinance of the city of Dublin, and that the offense was committed within the limits of the municipality. The exceptions to the sufficiency of the evidence to establish the time and place of the offense are therefore without merit.
4. The evidence for the city authorized the judgment rendered by the recorder, and the court did not err in overruling the certiorari.

Judgment affirmed.